Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 9, 2021, wherein claims 1, 3-6, 11, and 14 are amended and claim 7 is canceled.  This application is a national stage application of PCT/IB2018/059863, filed December 12, 2018, which claims priority to foreign application IN201740144415, filed December 11, 2017.
Claims 1-6 and 8-14 are pending in this application.
Claims 1-6 and 8-14 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted November 9, 2017, with respect to the rejection of claim 3 under 35 USC 112(b), has been considered and found persuasive to remove this rejection as claim 3 is amended to specify that the ratio is a ratio by weight.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 9, 2021, with respect to the rejection of claims 1-4, 8, and 9 under 35 USC 103 for being obvious over Diaz et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the base used be sodium hydroxide.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 9, 2021, with respect to the rejection of claims 4-7 under 35 USC 103 over Diaz et al. in view of Debrie et al., has been considered and found to be persuasive to remove the amendment as the cited references do not motivate one of ordinary skill in 

Applicant’s amendment, submitted November 9, 2021, with respect to the rejection of claims 10-13 under 35 USC 103 for being obvious over Diaz et al. in view of Debrie et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the base used be sodium hydroxide.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 9, 2021, with respect to the rejection of claims 10, 11, and 14 under 35 USC 103 for being obvious over Diaz et al. in view of Patel et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the base used be sodium hydroxide.  Therefore the rejection is withdrawn.

Currently claims 1-6 and 8-14 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted November 9, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
The claimed invention is directed to a process for the preparation of enoxaparin sodium, a partially depolymerized heparin product, comprising seven steps a) - g) for converting heparin sodium to a benzylated intermediate which is depolymerized by sodium hydroxide, and then treated and purified to isolate the enoxaparin product.  Notably, the heparin is converted to a quaternary ammonium (benzethonium) salt, benzylated, converted to a sodium salt, and then depolymerized.
The prior art does not disclose a process for making enoxaparin sodium comprising the claimed steps.  While Diaz et al. US2002/0055621 (Cited in PTO-1449 submitted June 9, 2022) discloses a method 
Additionally Bianchini et al. (US pre-grant publication 2005/0049222, Cited in PTO-892) discloses a method of depolymerizing the sodium salt of the benzyl ester of heparin. (pp. 2-3 example 1) This process is similar to the claimed process in that heparin is converted to the benzethonium salt, then esterified as the benzyl ester, and then converted back to the sodium salt for depolymerization.  However, while the presently claimed process comprises specific steps c) and d) wherein the heparin benzyl ester is precipitated by addition of water at 0OC and then treated with alcoholic sodium acetate to convert it to the sodium salt, Bianchini et al. discloses a process wherein the benzylation is carried out in a solution containing a diatomaceous earth filter aid and DMF. (p. 2 paragraph 33) Then the benzylated heparin is treated directly with sodium acetate in methanol at 20OC to convert it to the sodium salt, and collected by filtration.  This differs from the claimed process in that there is no step c) of precipitating the heparin benzyl ester benzethonium salt using cold water.  Given that Bianchini et al. already teaches that the heparin sodium benzyl ester is isolated using the filter aid without any cold water precipitation step, one of ordinary skill in the art would not have seen any benefit to adding this step either in place of or in combination with the filter aid used by Bianchini et al.
Finally Jin et al. US2018/0228833, cited in PTO-892) discloses a method of preparing enoxaparin sodium from ovine heparin.  This process comprises steps S1-S4 (p. 2 paragraphs 20-23) wherein the heparin is converted to a quaternary ammonium salt, benzylated, and depolymerized.  Similar to the process described by Binachini et al., this process does not include precipitation with water at 0OC, but rather involves precipitating the benzyl ester reaction mixture directly with sodium acetate in methanol.  
Accordingly, Applicant’s amendment and arguments submitted November 9, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                         11/22/2021